UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7145



MICHAEL WAYNE MONTGOMERY, a/k/a Shaka Macumba
Zulu X, a/k/a Thomas E. Howard,

                                           Petitioner - Appellant,

          versus

T. TRAVIS MEDLOCK, Attorney General of the
State of South Carolina,

                                            Respondent - Appellee.



                            No. 95-7908


MICHAEL WAYNE MONTGOMERY, a/k/a Shaka Macumba
Zulu X, a/k/a Thomas E. Howard,

                                           Petitioner - Appellant,
          versus


T. TRAVIS MEDLOCK, Attorney General of the
State of South Carolina,

                                            Respondent - Appellee.



Appeals from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (CA-93-2302-CV-6-3AK)
Submitted:   February 7, 1996         Decided:   February 22, 1996

Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


No. 95-7145 dismissed in part and affirmed in part and No. 95-7908
dismissed by unpublished per curiam opinion.


Michael Wayne Montgomery, Appellant Pro Se. Larry Cleveland Batson,
Robert Eric Petersen, SOUTH CAROLINA DEPARTMENT OF CORRECTIONS,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Michael Montgomery appeals, in appeal number 95-7145, from the

district court's order denying his request for preliminary injunc-

tive relief as well as his various pretrial motions filed in con-

nection with his complaint filed under 28 U.S.C. § 2254 (1988). In

appeal number 95-7908, Montgomery appeals from the district court's
final order adopting the magistrate judge's recommendation to deny

relief on the merits. This court may exercise jurisdiction only

over final orders under 28 U.S.C. § 1291 (1988), and certain inter-

locutory orders. 28 U.S.C. § 1292 (1988); Fed. R. Civ. P. 54(b);
Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949). We
find that the order appealed in number 95-7145 is neither a final

order nor an appealable interlocutory order of collateral order,

except to the extent that it denies Montgomery's request for a pre-
liminary injunction. Moreover, except to the extent that Montgomery

requests injunctive relief, the appeal is moot in view of the

court's subsequent denial of relief on the merits. We find, how-
ever, that the district court committed no reversible error by

denying injunctive relief. In appeal number 95-7145, we therefore

grant a certificate of probable cause to appeal, and affirm that

portion of the district court's order which denies injunctive

relief, but dismiss the remainder of the appeal.

     Regarding appeal number 95-7908, we have reviewed the record

and the district court's opinion accepting the recommendation of

the magistrate judge, and find no reversible error. Accordingly, we

deny a certificate of probable cause to appeal and dismiss the ap-

                                3
peal on the reasoning of the district court. Montgomery v. Medlock,
No. CA-93-2302-CV-6-3AK (D.S.C. Nov. 16, 1995). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                              No. 95-7145 - DISMISSED IN PART,

                                             AFFIRMED IN PART
                              No. 95-7908 - DISMISSED




                                  4